             Case 1:19-cr-10315-DJC Document 1-1 Filed 06/12/19 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS




 UNITED STATES OF AMERICA
                                                           MJ. No. 19-7194



 BRIAN BREA and DOUGLAS GRASSO,
 a/k/"Sonny",

                  Defendants.



               AFFIDAVIT IN SUPPORT OF APPLICATION FOR A COMPLAINT

       I, Paul Mullen, being sworn, state:

        1.       I am an "investigative or law enforcement officer of the United States" within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer ofthe United States

who is empowered by law to conduct investigations of, and to make arrests for, offenses

enumerated in Section 2516, Title 18, United States Code.


       2.        I have been a Special Agent with the FBI for approximately eight years. I am

assigned to the FBI's Boston Division, Bedford New Hampshire R.A., where I have primarily

focused on investigating drug and firearm-related crimes. I have been the affiant on affidavits in

support of search warrants and other applications and have spent much of the last eight years

investigating gangs and gang-related activity in and around the state of New Hampshire and in

Lawrence, Massachusetts.


       3.        I have received training in drug, firearms, and gang-based investigations,

including the following: 17 weeks of basic training at the FBI Academy in Quantico, Virginia,

which included approximately three weeks of training related to organized crime and drug

investigations and additional training related to firearms crimes; training on local drug trafficking
Case 1:19-cr-10315-DJC Document 1-1 Filed 06/12/19 Page 2 of 6
Case 1:19-cr-10315-DJC Document 1-1 Filed 06/12/19 Page 3 of 6
Case 1:19-cr-10315-DJC Document 1-1 Filed 06/12/19 Page 4 of 6
Case 1:19-cr-10315-DJC Document 1-1 Filed 06/12/19 Page 5 of 6
Case 1:19-cr-10315-DJC Document 1-1 Filed 06/12/19 Page 6 of 6
